Chief Justice Robertson
delivered the opinion of the Court.
The commonwealth prosecutes this writ of error, to reverse a judgment quashing an indictment, for want of a prosecutor.
The indictment charged Eli Brown with stabbing without malice.
This court cannot revise the judgment of the circuit ... mi i c . rw-.-, i i court in such a case. I he act of 1827, upon which the indictment was drawn, prescribes fine and imprisonment, as the punishment for such offences as that charged in this case.
This court has hitherto decided, that it has no appellate jurisdiction in any criminal or quasi criminal cases, but such as are strictly and exclusively penal: that is, cases in which a fine is the only punishment.
Wherefore, the writ of error must be dismissed for want of jurisdiction.